          Case 1:20-cv-04955-SLC Document 16 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JORGE DANIEL PEREZ, individually and on behalf of
others similarly situated,

                               Plaintiff,
                                                        CIVIL ACTION NO.: 20 Civ. 4955 (SLC)
       -v-
                                                             ORDER TO SUBMIT SETTLEMENT
                                                                     MATERIALS
82ND STREET GROCERY INC., d/b/a WEST 82ND
GROCERY INC., et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       This case contains one or more claims arising under the Fair Labor Standards Act. In light

of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties must file a joint Letter-Motion that addresses whether the settlement is fair and

reasonable.

       The parties must file their Letter-Motion by Tuesday, October 20, 2020, and should

address the claims and defenses, the defendants’ potential monetary exposure and the bases for

any such calculations, the strengths and weaknesses of the plaintiff’ case and the defendants’

defenses, any other factors that justify the discrepancy between the potential value of plaintiff’s

claims and the settlement amount, the litigation and negotiation process, as well as any other

issues that might be pertinent to the question of whether the settlement is reasonable (for

example, the collectability of any judgment if the case went to trial).

       The joint Letter-Motion should also explain the attorneys’ fees arrangement, attach a

copy of any retainer agreement, and provide records demonstrating actual attorneys’ fees
                                                    1
          Case 1:20-cv-04955-SLC Document 16 Filed 10/06/20 Page 2 of 2




expended. Finally, a copy of the settlement agreement itself must accompany the joint Letter-

Motion.



Dated:        New York, New York
              October 6, 2020
                                                  SO ORDERED


                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge




                                             2
